Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on June 15, 2022 has been entered.

Applicant’s Amendment dated June 15, 2022 has been carefully considered. The claims have been amended to overcome the rejection under 35 U.S.C. 112(a) as failing to comply with the written description requirement, and the rejections under 35 U.S.C. 112(b). However, the amended claims raise new issues under 35 U.S.C. 112(b). Correction of these matters is noted with appreciation.

Applicant’s arguments that amended independent claim 1 is not anticipated by Aggarwala 2013/0315745 have been carefully considered, and are persuasive. The detailed arguments are noted with appreciation. Prior art rejections of the amended claims are set forth in detail later below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended claims are replete with and cause indefinite and unclear claim language too numerous to mention in each and every instance. The following are several examples of indefinite and unclear claim language. The claims should be carefully reviewed and revised for additional instances of indefinite and unclear claim language.
In claim 1, lines 17-18, “the suction-side lateral surface” lacks antecedent basis.
In claim 1, the last two lines, “the first blade” is unclear as to if this refers to the blade in line 1, or not.
In claims 2-4, line 2, “the chamfer part” is unclear as to if this refers to the chamber part of the blade, or the chamfer part of the adjacent blade.
In claim 5, lines 2, 5, and the second to last line, for example, “the chamfer part” is unclear as to if this refers to the chamber part of the blade, or the chamfer part of the adjacent blade.
In claim 6, line 2, “the chamfer part” is unclear as to if this refers to the chamber part of the blade, or the chamfer part of the adjacent blade.
In claim 9, lines 3, 6, 8, and 10, for example, “the outlet” is unclear if this refer to the previously recited one or more outlets, or an outlet among the one or more outlets.
In claim 9, lines 4, 7, and 11, for example, “the chamfer part” is unclear as to if this refers to the chamber part of the blade, or the chamfer part of the adjacent blade.
In claim 10, line 2, “at least one first blade” causes confusion, as this is the same phrase used for the first blade recited in claim 1, the last two lines.
In claim 11, lines 2-3, 8, and 9, for example, “the first blade” causes confusion, as this is the same phrase used for the first blade recited in claim 1, the last two lines.
In claim 12, lines 2-3, “the at least one first blade” causes confusion, as this is the same phrase used for the first blade recited in claim 1, the last two lines.
In claim 12, the second to last line, for example, “the first blade” causes confusion, as this is the same phrase used for the first blade recited in claim 1, the last two lines.
In claim 13, lines 2, 5, and 9, for example, “the first blade” causes confusion, as this is the same phrase used for the first blade recited in claim 1, the last two lines.
In claim 13, lines 4 and 8, for example, “the outlet” is unclear if this refer to the previously recited one or more outlets, or an outlet among the one or more outlets.
In claim 14, line 2, “the at least one first blade” causes confusion, as this is the same phrase used for the first blade recited in claim 1, the last two lines.
In claim 14, line 3,  “the chamfer part” is unclear as to if this refers to the chamber part of the blade, or the chamfer part of the adjacent blade.
In claims 15-18, lines 2 and 3, for example, “the first blade” causes confusion, as this is the same phrase used for the first blade recited in claim 1, the last two lines.
In claim 19, line 2, for example, “the first blade” causes confusion, as this is the same phrase used for the first blade recited in claim 1, the last two lines.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 9-10, 15-16, and 19-20, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by either DE 10 2015 203 871 A1 (note the attached English machine translation) or Weinert et al. 2016/0258294.
Disclosed is a blade for a gas turbine 10, the blade comprising: a platform 25 having an upper surface; an airfoil 29 extending from the upper surface of the platform, the airfoil comprising a concave pressure surface and a convex suction surface meeting at a leading edge LE and a trailing edge TE; and one or more cooling channels 35 formed in the platform, wherein the platform further comprises: a pressure side disposed towards the pressure surface of the airfoil and comprising a pressure-side lateral surface PSL; a suction side disposed towards the suction surface of the airfoil and comprising a suction-side lateral surface SSL; a leading-edge side LES disposed towards the leading edge of the airfoil; and a trailing-edge side TES disposed towards the trailing edge of the airfoil; wherein at least a part of an edge between the suction-side lateral surface and the upper surface of the platform comprises a chamfer part 34, and wherein at least one of the one or more cooling channels comprises one or more outlets 36 for cooling air, at least one of the one or more outlets being disposed at the pressure-side lateral surface of the platform to discharge the cooling air toward the suction-side lateral surface SSLA of an adjacent blade and being positioned directly facing a chamfer part 34 of the adjacent blade, so that the cooling air from the at least one of the one or more outlets of the first blade is guided by the chamfer part of the adjacent blade (claim 1).
The leading-edge side of the platform comprises an unnumbered leading-edge lateral surface, and wherein the chamfer part is spaced apart from the leading-edge lateral surface (claim 2).
The trailing-edge side of the platform comprises an unnumbered trailing-edge lateral surface, and wherein the chamfer part is spaced apart from the trailing-edge lateral surface (claim 3).
The platform comprises a lower surface opposite to the upper surface, and wherein the chamfer part is spaced apart from the lower surface by a part of the suction-side lateral surface (claim 6).
A fillet F is disposed around at least a part of the airfoil at a region in which the airfoil joins the platform, and wherein at least a part of the fillet is disposed between the airfoil and the chamfer part (claim 7).
The leading-edge side of the platform comprises an unnumbered leading-edge lateral surface; and a distance of the outlet from the leading-edge lateral surface is greater than a distance of the chamfer part from the leading-edge side of the platform and lesser than a sum of the distance of the chamfer part from the leading-edge lateral surface and a length of the chamfer part, where the length of the chamfer part and the distances are measured parallel to a chord of the airfoil (claim 9).
A turbomachine assembly comprises a plurality of blades arranged on a rotor disk 27, wherein the plurality of blades comprises at least one first blade and wherein the at least one first blade is a blade for a gas turbine according to claim 1, and wherein a cooling air flow path from T1, p1 to T2, p2, to T3 p3 is disposed adjacent to the suction-side lateral surface of the first blade (claim 10).
The leading-edge side of the platform of the first blade comprises the leading-edge lateral surface, and wherein the chamfer part of the first blade is spaced apart from the leading-edge lateral surface (claim 15).
The trailing-edge side of the platform of the first blade comprises a trailing-edge lateral surface, and wherein the chamfer part of the first blade is spaced apart from the trailing-edge lateral surface (claim 16).
The platform of the first blade comprises a lower surface opposite to the upper surface, and wherein the chamfer part of the first blade is spaced apart from the lower surface by a part of the suction-side lateral surface (claim 19).
A gas turbine 10 comprises a turbomachine assembly, wherein the turbomachine assembly is according to claim 10 (claim 20).
Note the annotated figure below.


    PNG
    media_image1.png
    839
    994
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 17, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over either (DE 10 2015 203 871 A1 (note the attached English machine translation) or Weinert et al. 2016/0258294) in view of Charbonneau et al. 2007/0140848.
DE 10 2015 203 871 A1 or Weinert et al. disclose a blade and a turbomachine assembly substantially as claimed as set forth above, including the trailing-edge side of the platform comprises a trailing-edge lateral surface TELS, but do not disclose that the chamfer part extends to the trailing-edge lateral surface (claims 4 and 17).

Charbonneau et al. shows a blade 100 for a gas turbine engine having a platform 134 with a chamfer part 130 that extends to an unnumbered trailing-edge lateral surface 138, for the purpose of inherently reducing stress concentration and cracking that can occur at the trailing-edge lateral surface of the platform.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the blade and turbomachine assembly of either DE 10 2015 203 871 A1 or Weinert et al. such that the chamfer part extends to the trailing-edge lateral surface, as taught by Charbonneau et al., for the purpose of reducing stress concentration and cracking that can occur at the trailing-edge lateral surface of the platform.

Claims 5 and 18, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over either (DE 10 2015 203 871 A1 (note the attached English machine translation) or Weinert et al. 2016/0258294) in view of Chlus et al. 2016/0003074.
DE 10 2015 203 871 A1 or Weinert et al. disclose a blade and a turbomachine assembly substantially as claimed as set forth above, but do not disclose that a slope of the chamfer part is greater than or equal to 0.8 and less than or equal to 3 (claims 5 and 18).

Chlus et al. shows a blade 36 for a gas turbine engine having a platform analogous to 54a  with a chamfer part 72 adjacent a boundary between an upper surface 70 of the platform and a lateral surface 62a of the platform. A slope of the chamfer part of the first blade is greater than or equal to 0.8 and less than or equal to 3. Note that angle 74a is between 0 and 65 degrees. At 65 degrees, for example, the tangent is the slope which is 2.14. At 40 degrees, for example, the tangent is the slope which is 0.83. The specific slope is provided for the purpose of inherently reducing stress concentration and cracking that can occur between the upper surface of the platform and the lateral surface of the platform.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the blade and turbomachine assembly of either DE 10 2015 203 871 A1 or Weinert et al. such that a slope of the chamfer part is between 0.83 and 2.14, as taught by Chlus, for the purpose of reducing stress concentration and cracking that can occur between the upper surface of the platform and the trailing-edge lateral surface of the platform.

Claims 11-12, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over either (DE 10 2015 203 871 A1 or Weinert et al. 2016/0258294) in view of Aggarwala 2013/0315745.

DE 10 2015 203 871 A1 or Weinert et al. disclose a turbomachine assembly substantially as claimed as set forth above, but do not explicitly disclose that the plurality of blades comprises at least one second blade disposed adjacent to the at least one first blade, wherein the at least one second blade comprises one or more cooling channels formed in the platform of the second blade, wherein at least one of the one or more cooling channels of the second blade comprises one or more outlets for cooling air, at least one of the one or more outlets being disposed at the pressure-side lateral surface of the platform of the second blade to discharge the cooling air toward the suction-side lateral surface of the first blade and being positioned directly facing the chamfer part of the first blade, so that the cooling air from the at least one of the one or more outlets of the second blade is guided by the chamfer part of the first blade, wherein the suction-side lateral surface of the first blade faces the pressure-side lateral surface of the second blade, and wherein the cooling air flow path is disposed between the second blade and the suction-side lateral surface of the first blade (claim 11), and do not explicitly disclose that the plurality of blades comprises at least one third blade disposed adjacent to the at least one first blade; wherein the at least one third blade comprises: a platform having an upper surface; and an airfoil extending from the upper surface of the platform, the airfoil comprising a pressure surface and a suction surface meeting at a leading edge and a trailing edge, wherein the platform further comprises: a pressure side disposed towards the pressure surface of the airfoil and comprising a pressure-side lateral surface; a suction side disposed towards the suction surface of the airfoil; a leading-edge side disposed towards the leading edge of the airfoil; and a trailing-edge side disposed towards the trailing edge of the airfoil, wherein the third blade further comprises one or more cooling channels formed in the platform of the third blade, and wherein at least one of the one or more cooling channels of the third blade comprises one or more outlets for cooling air, at least one of the one or more outlets being disposed at the pressure-side lateral surface of the platform of the third blade to discharge the cooling air toward the suction-side lateral surface of the first blade and being positioned directly facing the chamfer part of the first blade, so that the cooling air from the at least one of the one or more outlets of the third blade is guided by the chamfer part of the first blade (claim 12). Rather, there are only a pair of adjacent blades with all of the above features.

Aggarwala (figures 1 and 2C) shows a blade for a gas turbine having a platform 24 with a chamfer part 44. The arrangement is used in a pair of adjacent blades 20A, 20B in a rotor (paragraph [0030] of the specification), which can form part of a cascade of similarly configured airfoils (paragraph [0014] of the specification, for example), for the inherent purpose of allowing for having circumferentially spaced blades that guide working fluid through the gas turbine.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the turbomachine assembly of either DE 10 2015 203 871 A1 or Weinert et al. such that the plurality of blades comprises at least one second blade disposed adjacent to the at least one first blade, with the plurality of blades comprising at least one third blade disposed adjacent to the at least one first blade, and duplicating all of the structure of  either DE 10 2015 203 871 A1 or Weinert et al. of the pair of adjacent blades in the at least one second blade disposed adjacent to the at least one first blade, and in the least one third blade disposed adjacent to the at least one first blade, as taught by Aggarwala, for the  purpose of allowing for having circumferentially spaced blades that guide working fluid through the gas turbine.

This modification results in the plurality of blades comprises at least one second blade disposed adjacent to the at least one first blade, wherein the at least one second blade comprises one or more cooling channels formed in the platform of the second blade, wherein at least one of the one or more cooling channels of the second blade comprises one or more outlets for cooling air, at least one of the one or more outlets being disposed at the pressure-side lateral surface of the platform of the second blade to discharge the cooling air toward the suction-side lateral surface of the first blade and being positioned directly facing the chamfer part of the first blade, so that the cooling air from the at least one of the one or more outlets of the second blade is guided by the chamfer part of the first blade, wherein the suction-side lateral surface of the first blade faces the pressure-side lateral surface of the second blade, and wherein the cooling air flow path is disposed between the second blade and the suction-side lateral surface of the first blade (claim 11), and the plurality of blades comprises at least one third blade disposed adjacent to the at least one first blade; wherein the at least one third blade comprises: a platform having an upper surface; and an airfoil extending from the upper surface of the platform, the airfoil comprising a pressure surface and a suction surface meeting at a leading edge and a trailing edge, wherein the platform further comprises: a pressure side disposed towards the pressure surface of the airfoil and comprising a pressure-side lateral surface; a suction side disposed towards the suction surface of the airfoil; a leading-edge side disposed towards the leading edge of the airfoil; and a trailing-edge side disposed towards the trailing edge of the airfoil, wherein the third blade further comprises one or more cooling channels formed in the platform of the third blade, and wherein at least one of the one or more cooling channels of the third blade comprises one or more outlets for cooling air, at least one of the one or more outlets being disposed at the pressure-side lateral surface of the platform of the third blade to discharge the cooling air toward the suction-side lateral surface of the first blade and being positioned directly facing the chamfer part of the first blade, so that the cooling air from the at least one of the one or more outlets of the third blade is guided by the chamfer part of the first blade (claim 12).

Claim 13, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over either (DE 10 2015 203 871 A1 or Weinert et al. 2016/0258294) and Aggarwala 2013/0315745 as applied to claim 12 above. 
The modified turbomachine assembly of either DE 10 2015 203 871 A1 or Weinert et al. shows all of the claimed subject matter, with the leading-edge side of the first blade comprising a leading-edge lateral surface and the leading-edge side of the third blade comprising a leading-edge lateral surface, but does not show that a distance of the outlet from the leading-edge lateral surface of the third blade is less than a distance of the chamfer part from the leading-edge lateral surface of the first blade, wherein the distances are measured parallel to chords of the airfoils of the respective blades; and/or wherein a distance of the outlet from the leading-edge lateral surface of the third blade is less than a distance of the chamfer part from the leading-edge lateral surface of the first blade, and a difference between the distances is less than the distance of the outlet from the leading-edge lateral surface of the third blade, wherein the distances are measured parallel to chords of the airfoils of the respective blades; and/or wherein the outlet of the at least one of the cooling channels of the third blade is positioned directly facing the chamfer part of the first blade.

The recitations of the above relationships among the distances are an obvious engineering expedient. Applicant has not disclosed that having such relationships among the distances solves any stated problem or is for any particular purpose. As would be recognized by one of ordinary skill in the art, adjusting the various distances of the outlet from the leading-edge lateral surface and location of the cooling channels adjusts the desired cooling effect along the leading-edge lateral surface.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified turbomachine assembly of either DE 10 2015 203 871 A1 or Weinert et al. such that a distance of the outlet from the leading-edge lateral surface is less than a distance of the chamfer part from the leading-edge lateral surface, wherein the distances are measured parallel to a chord of the airfoil; and/or wherein a distance of the outlet from the leading-edge lateral surface is less than a distance of the chamfer part from the leading-edge lateral surface of the platform, and a difference between the distances is less than the distance of the outlet from the leading-edge lateral surface, and wherein the distances are measured parallel to a chord of the airfoil; and/or wherein a distance of the outlet from the leading-edge lateral surface is equal to or greater than a distance of the chamfer part from the leading-edge side of the platform and/or equal to or lesser than a sum of the distance of the chamfer part from the leading-edge lateral surface and a length of the chamfer part, wherein the length of the chamfer part and the distances are measured parallel to a chord of the airfoil (claim 9), and such that a distance of the outlet from the leading-edge lateral surface of the third blade is less than a distance of the chamfer part from the leading-edge lateral surface of the first blade, wherein the distances are measured parallel to chords of the airfoils of the respective blades; and/or wherein a distance of the outlet from the leading-edge lateral surface of the third blade is less than a distance of the chamfer part from the leading-edge lateral surface of the first blade, and a difference between the distances is less than the distance of the outlet from the leading-edge lateral surface of the third blade, wherein the distances are measured parallel to chords of the airfoils of the respective blades; and/or wherein the outlet of the at least one of the cooling channels of the third blade is positioned directly facing the chamfer part of the first blade (claim 13), for the purpose of adjusting the desired cooling effect along the leading-edge lateral surface.

Claim 14, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over either (DE 10 2015 203 871 A1 or Weinert et al. 2016/0258294) in view of Aggarwala 2013/0315745.
DE 10 2015 203 871 A1 or Weinert et al. disclose a turbomachine assembly substantially as claimed as set forth above, but do not disclose a distance between a lower edge of the chamfer part of the at least one first blade and the pressure-side lateral surface of the blade disposed adjacent to the at least one first blade is equal to or greater than 0.5 times and equal to or less than 3 times a horizontal distance between the lower edge of the chamfer part and an upper edge of the chamfer part.

Aggarwala (figures 1 and 2C) shows a blade for a gas turbine having a platform 24 with a chamfer part 44 having as a distance between a lower edge of the chamfer part of the blade and a pressure-side lateral surface (near 26) of the blade disposed adjacent to the blade is equal to or greater than 0.5 times and equal to or less than 3 times a horizontal distance between the lower edge of the chamfer part and an upper edge of the chamfer part. Note that o is greater than or equal to 0.5G and less than or equal to 2G. The arrangement is provided for the purpose of reducing vortices and secondary losses (i.e., pressure losses) in a primary flowpath 36 of the platform.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the turbomachine assembly of either DE 10 2015 203 871 A1 or Weinert et al. such that disclose a distance between a lower edge of the chamfer part of the at least one first blade and the pressure-side lateral surface of the blade disposed adjacent to the at least one first blade is equal to or greater than 0.5 times and equal to or less than 3 times a horizontal distance between the lower edge of the chamfer part and an upper edge of the chamfer part, as taught by Aggarwala, for the purpose of reducing vortices and secondary losses (i.e., pressure losses) in a primary flowpath of the platform.



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Anderson (figure 14) is cited to show cooling of a chamfered part 30 of a suction side of an adjacent blade platform 20 via cooling holes 62. Anderson could also have been applied as Anderson anticipates at least claim 1 under 35 U.S.C. 102, but is not applied at this time in order to avoid multiple rejections.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745